Case: 15-30188      Document: 00513510318         Page: 1    Date Filed: 05/18/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                    No. 15-30188
                                                                            FILED
                                                                        May 18, 2016
                                  Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
STACEY CARTER,

                                                 Plaintiff-Appellant

v.

ELDORADO CASINO; WILLIE SHAW; K. P. ANDERSON; P. W. ROBINSON;
CITY OF SHREVEPORT,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:13-CV-2113


Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Stacey Carter, Texas prisoner # 1870516, appeals the denial of his
motion for summary judgment and the grant of summary judgment in favor of
the defendants in this 42 U.S.C. § 1983 suit. Carter alleges that summary
judgment was improper because there are genuine issues of material fact
concerning whether the defendants violated his constitutional rights during an



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30188     Document: 00513510318     Page: 2   Date Filed: 05/18/2016


                                  No. 15-30188

incident at the Eldorado Casino by falsely arresting him and by using excessive
force during the course of that arrest.
      Carter has not briefed any argument related to the grant of summary
judgment in favor of Eldorado Casino, the denial of his retaliation claim as
time barred, or the denial of his supervisory and municipal liability claims.
Although pro se briefs are afforded liberal construction, even pro se litigants
must brief arguments in order to preserve them. Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993). Because Carter has not identified any error in the
district court’s analysis, or even mentioned these claims, he has abandoned
them. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987).
      This court reviews the grant of a motion for summary judgment de novo.
Xtreme Lashes, LLC v. Xtended Beauty, Inc., 576 F.3d 221, 226 (5th Cir. 2009).
Summary judgment is warranted “if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” FED. R. CIV. P. 56(a).
      The evidence submitted in conjunction with the defendants’ motions for
summary judgment, including the surveillance video, establishes that the
officers had probable cause to conclude that Carter had committed or was
committing several offenses, including disturbing the peace. See Haggerty v.
Tex. S. Univ., 391 F.3d 653, 655-56 (5th Cir. 2004). Carter subsequently
pleaded guilty to that offense.    Consequently, his arrest was lawful.       See
Atwater v. City of Lago Vista, 195 F.3d 242, 245 (5th Cir. 1999).
      In light of the evidence contained in the record, Carter cannot establish
that the bruise to his face resulted “directly and only” from Sergeant
Robinson’s use of the modified seatbelt takedown.          See United States v.
Brugman, 364 F.3d 613, 616 (5th Cir. 2004). Moreover, given that Carter was



                                          2
    Case: 15-30188    Document: 00513510318     Page: 3   Date Filed: 05/18/2016


                                 No. 15-30188

intoxicated, hostile, and attempted to evade arrest in an area where members
of the public were present, he cannot show that the Sergeant Robinson’s
decision to use a controlled takedown to avoid further conflict constituted
excessive and objectively unreasonable force. See id.; Saucier v. Katz, 533 U.S.
194, 205 (2001). Accordingly, the judgment of the district court is AFFIRMED.




                                       3